DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-8 directed to an invention non-elected without traverse.  Accordingly, claims 6-8 have been cancelled.

Reasons for Allowance
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are drawn to a metal and resin laminate comprising an insulating layer of cured resin including from 50 to 90 mass% of polyphenylene ether copolymer and a thermosetting curing agent, the polyphenylene ether copolymer having a viscosity of between 0.06 and 0.12 dl/g, and terminal groups represented by formula (1) or formula (2) at an average number of 1.5 to 3 per one molecule and a metal foil consisting of cobalt in contact with a surface of the insulating layer and having a roughness of 1 to 2 µm. The transmission characteristics at 15 GHz in a substrate for evaluating transmission characteristics that is obtained from the metal-resin laminate are -27.5 dB/m or better.
The closest prior art of record is Takai et al. (US 2005/0121229).

Takai discloses a metal clad laminate comprising an insulating layer including a polyphenylene ether copolymer and thermosetting resin curing agent (0064 and 0082) and metal foil including cobalt and having an surface roughness ranging from 1.0 to 2.0 µm (0075-0076 and 0085). Takai is silent as to a transmission characteristic at 15 GHz in a substrate for evaluating transmission characteristics obtained from the laminate. Indeed, the laminates of Takai are only examined for dielectric constant or dielectric loss tangent at 1 GHz of the cured insulating resin. Takai provides no guidance to measure a transmission characteristic at 15 GHz in a substrate obtained from the metal-clad laminate as claimed.
	Moreover, as shown in the data provided in the remarks and affidavit filed 09/16/2021, the property of the transmission characteristic a 15 GHz would not be expected from the laminate of Takai. Applicant’s data shows that the specific combination of a cobalt barrier layer having a roughness ranging from 1 to 2 µm and polyphenylene ether copolymer as claimed in an amount of 50 to 90 mass% has unexpected reduced transmission characteristic at 15 GHz. 
	Thus the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781